Citation Nr: 0705937	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-20 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
chondrocalcinosis as secondary to service-connected left foot 
disabilities and, if so, whether the reopened claim should be 
granted.  

2.  Entitlement to service connection for right knee 
chondrocalcinosis as secondary to service-connected left foot 
disabilities.  

3.  Entitlement to service connection for degenerative 
disease of the right hip as secondary to service-connected 
left foot disabilities.

4.  Entitlement to service connection for degenerative 
disease of the left hip as secondary to service-connected 
left foot disabilities.

5.  Entitlement to service connection for degenerative 
disease of the right foot as secondary to service-connected 
left foot disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  The transcript 
is associated with the claims file.

At the July 2006 hearing, the veteran raised the issue of 
service connection for a low back disorder as secondary to 
service-connected left foot disabilities.  This matter is 
referred to the RO for appropriate development.  

As discussed below, the claims for service connection for 
right knee chondrocalcinosis and degenerative changes of the 
right hip, left hip, and right foot are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for left knee chondrocalcinosis is decided herein, 
and the claim on the merits is also REMANDED to the RO via 
the AMC.  VA will provide notification when further action is 
required on the part of the veteran.  


FINDINGS OF FACT

1.  Service connection for left knee chondrocalcinosis as 
secondary to service-connected left foot disabilities was 
denied in a January 2003 rating decision.  The veteran was 
notified of the decision, and did not initiate an appeal.

2.  Since the January 2003 rating decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for left knee chondrocalcinosis as 
secondary to service-connected left foot disabilities, which 
is neither cumulative nor redundant, and which is, by itself 
or in combination with other evidence, so significant that is 
must be considered in order to fairly decide the merits of 
the claim, has been received.


CONCLUSIONS OF LAW

1.  The January 2003 RO rating decision denying service 
connection for left knee chondrocalcinosis as secondary to 
service-connected left foot disabilities is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2006).

2.  New and material evidence has been received with respect 
to the claim of entitlement to service connection for left 
knee chondrocalcinosis as secondary to service-connected left 
foot disabilities, and the claim may therefore be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In August 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The August 2004 letter specifically informed the 
veteran that his claim for service connection for left knee 
chondrocalcinosis was previously denied and that, to reopen 
his claim for service connection, he needed to submit new and 
material evidence.  The letter informed the veteran of the 
reasons why his claim was previously denied and advised him 
of the types of evidence that would be considered new and 
material evidence sufficient to reopen the claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The August 2004 letter 
also informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, and the Social Security 
Administration.  The veteran was specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the August 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an April 2005 SOC provided the veteran with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
June 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated January 2003, the RO denied 
entitlement to service connection for left knee 
chondrocalcinosis as secondary to service-connected left foot 
disabilities.  The record reflects the veteran was notified 
of that decision in the same month, and did not submit a 
notice of disagreement to initiate an appeal.  Therefore, the 
January 2003 decision is final in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2006).  The evidence associated with the 
claims file at the time of the January 2003 rating decision 
did not include evidence showing the veteran's left knee 
condition was related to his service-connected left foot 
disabilities.  

Since the January 2003 rating decision, the new evidence that 
has been submitted includes a July 2004 private medical 
opinion which states the veteran's altered gait due to his 
service-connected left foot disabilities produced his left 
knee chondrocalcinosis.  At the time of the last final 
decision, there was no evidence of record relating the 
veteran's current left knee disability to his service-
connected left foot disabilities and, since the January 2003 
decision, the veteran has provided a competent medical 
opinion relating his current left knee disability to his 
service-connected disabilities.

In determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we must 
presume the credibility of all evidence.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for left knee 
chondrocalcinosis as secondary to service-connected left foot 
disabilities may be reopened.  See 38 U.S.C.A. § 5108.  

ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for left knee 
chondrocalcinosis as secondary to service-connected left foot 
disabilities is reopened, and to this extent the appeal is 
granted.


REMAND

The veteran is currently rated as10 percent disabled for 
service-connected fracture residuals of the second, third, 
and fourth toes on the left foot and service-connected left 
great toe amputation of the distal phalanx, respectively.  As 
to the reopened claim and the other claims on appeal, the 
veteran asserts that service connection is warranted for his 
claimed disabilities on the basis that they are secondary to, 
or have been aggravated by, his service-connected left foot 
disabilities.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2006).  Service connection is also warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2006).  Any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected disorder, also warrants compensation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  When service 
connection is thus established for a secondary disorder, the 
secondary condition is considered a part of the original 
disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Review of the evidence reveals the veteran is currently 
diagnosed with bilateral knee chondrocalcinosis, 
osteoarthritis of the left knee, bilateral hip degenerative 
disease, and degenerative disease of the right foot.  See 
November 2004 VA examination report and November 2005 private 
MRIs.  Therefore, the controlling issue in this case is 
whether there is competent evidence showing the veteran's 
claimed disabilities are due to his service-connected left 
foot disabilities.  However, there is conflicting evidence 
regarding whether the veteran's claimed disabilities are due 
to his service-connected left foot disabilities.  

A November 2003 VA outpatient treatment record shows the 
veteran was being evaluated for his left foot disability and 
reported that when his foot bothers him, he has to bend his 
knee and sit on top of his left foot.  The examining 
physician cautioned the veteran that the chondrocalcinosis 
affecting his left knee very likely affects his right knee 
and can predispose him to degenerative tears of the meniscal 
cartilages.  

The record contains a July 2004 private medical record from 
Dr. JWY which shows the veteran's left foot disability has 
altered the way he walks and bothers his hip and knee.  As 
noted above, a written statement from Dr. JWY states the 
veteran's service-connected left foot disabilities have 
resulted in the alteration of his gait, which, in turn, 
produced chondrocalcinosis in his left knee and trochanteric 
bursitis in his left hip.  

In November 2004, the veteran was afforded a VA examination 
to determine whether his current disabilities are secondary 
to his service-connected left foot disabilities.  He reported 
that, since his left foot injury in service, his left knee 
pain has worsened, his right knee has become painful, and he 
has been having frequent pain in his right hip.  The VA 
examiner reviewed the claims file and noted the veteran was 
diagnosed with calcium pyrophosphate deposition disease 
(CPPD) in May 2003 after X-rays conducted in September 2002 
and May 2003 revealed chondrocalcinosis and osteoarthritis of 
the left knee.  After examining the veteran, the VA examiner 
continued the diagnosis of chondrocalcinosis of the knees and 
osteoarthritis of the left knee, secondary to CPPD.  The VA 
examiner noted that CPPD is a metabolic condition that is 
similar to gout and sometimes referred to as psuedogout, 
which is unrelated to traumatic issues in other joints.  As a 
result, the VA examiner opined that the veteran's symptoms in 
his knee and left hip are not secondary to his left foot 
disability.  See January 2005 VA examination addendum.  

A June 2005 statement from the veteran's chiropractor, DAF, 
DC, notes the veteran walks with a limp due to his in-service 
foot injury and states that, although the veteran only 
complained of foot an ankle pain following the in-service 
injury, the breakdown of the kinetic chain of the lower limbs 
while walking with a deleterious gait over time produced the 
leg and lower back pain he suffers today.

A November 2005 private medical record reflects the veteran 
constantly walks with a limp which was noted to probably have 
a lot to do with the pain he experiences in his knee and 
hips.  He was also shown to have three to four calluses and 
large cysts on the top of both his feet because he works on 
the top of his feet.  The examining physician noted the 
veteran's bilateral knee and hip pain may also be due to his 
working on the top of his feet.  

As shown above, the record contains conflicting evidence as 
to whether the veteran's currently claimed disabilities are 
secondary to his service-connected left foot disabilities.  
Because this is the controlling issue in this case and the 
Board considers all of the evidence mentioned above to be 
competent medical evidence, the Board concludes that a new 
medical examination is needed to clarify whether the 
veteran's right foot, bilateral knee, and bilateral hip 
disabilities are aggravated by, proximately due to, or the 
result of his service-connected left foot disabilities.  See 
38 C.F.R. § 3.326 (2006).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.	Schedule the veteran for an examination 
to determine whether he currently has 
disabilities involving his left and 
right knee, left and right hip, and 
right foot that are proximately due to, 
the result of, or aggravated by his 
service-connected fracture of the 
second, third, and fourth toes on the 
left foot and/or service-connected left 
great toe amputation of the distal 
phalanx.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

a.	The examiner should be requested 
to indicate the diagnosis of the 
veteran's current disabilities, if 
any.  The examiner should also be 
requested to consider whether the 
residuals of the veteran's 
service-connected left foot 
disabilities, i.e., altered gait, 
have aggravated his current 
disabilities.  

b.	The examiner should be requested to 
provide an opinion as to whether it 
is more likely than not (i.e., to a 
degree of probability greater than 
50 percent), at least as likely as 
not (i.e., a probability of 50 
percent), or less than likely (i.e., 
a probability of less than 50 
percent) that any currently 
diagnosed disabilities are 
proximately due to, the result of, 
or aggravated by service-connected 
left foot disabilities.

c.	Note:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

d.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent flare-ups 
of symptomatology which resolve with 
return to the baseline level of 
disability.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




[VA Form 4597 Appeal Rights Attached]


